Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is taken in response to Applicant’s Request for Continued Examination filed on October 19, 2022.
Claim(s) 1, 6, 7, 10-15, 17 and 19 was/were amended.
Claim(s) 1-19 is/are pending for consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19, 2022 has been entered.

Response to Remarks and Amendments
Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below. 
Regarding rejection of claim 1 under Mantor/Son/Iwashiro the applicant argues that Mantor does not disclose an element corresponding to the claimed host interface controller that generates command segments corresponding to a request of a host and is directly connected to a cache memory; and does not disclose an element corresponding to the claimed memory operation controller that controls an operation of a memory device and is directly connected to the cache memory. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As shown on the prior art rejection; Mantor discloses a buffer memory and a cache memory; wherein the cache memory includes first and second dedicated areas; and wherein a first type of data is cached in the first dedicated area and a second type of data is cached in the second dedicated area. Furthermore Son teaches a buffer memory configured to store first meta data and second meta data having a different type from the first meta data; and Iwashiro teaches a host interface that generates command segments corresponding to a request of a host; and a memory operation controller  that controls an operation of the memory device based on a target command segment among the command segments. Therefore, the combination clearly teaches the claimed invention.
Finally, regarding the new limitation of wherein the host controller and the memory operation controller are directly connected to the cache memory; applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claims 1 and 11 recite “wherein the host interface controller and the memory operation controller are directly connected to the cache memory”; there is no support for this particular limitation on the specification as originally filed. 
The applicant points at the connections shown on FIG. 2 as support for the particular limitation; however, FIG. 2 is showing data flows and not actual connections. The instant application discloses the memory controller 1000 may include a processor 1010, a memory buffer 1020, an error correction circuit (ECC) 1030, a host interface 1040, a buffer controller 1050, a memory interface 1060, and a bus 1070; wherein the bus 1070 may provide a channel between components of the memory controller 1000 [¶0138-139]. The instant application further discloses the bus 1070 of the memory controller 1000 may be divided into a control bus and a data bus; wherein the data bus may transmit data in the memory controller 1000, and the control bus may transmit control information, such as commands or addresses, in the memory controller 1000 [¶0152]. Finally, the instant application discloses that the host interface controller 230 of FIG. 2 may be embodied by the host interface 1040; wherein the buffer memory 210, the cache memory 220, and the command queue 240 of FIG. 2 may be embodied by the memory buffer 1020; and wherein he memory operation controller 250 of FIG. 2 may be embodied by the processor 1010 [¶0153].
Thus, FIG. 2 shows a functional representation of the embodiment disclosed on ¶0153 where the buffer memory 210; the cache memory and the command queue are all embodied inside the single physical component embodied by the memory buffer 1020 and clearly are not directly connected to the interface or memory operation controller. Instead they are connected to the rest of the system through what can only be reasonable interpreted as a conventional bus; and FIG. 2 clearly only shows the data flows and not physical connections. That is, these components on FIG. 9 are directly connected to the bus 1070 and through the bus these components send and receive data and control to and from the rest of the system. As such there is no support for the particular limitation on the specification as originally filed.
Claims 2-10 and 12-19 do no fix the deficiencies of independent claims 1 and 11 and therefore are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 6, 8, 9, 11, 12, 14, 16, 17, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mantor (US 2009/0300293) in view of Son (US 20120096217); and further in view of Iwashiro (US 2016/0179402); and still further in view of Armangau (US 2021/0034249).
Regarding claim 1, Mantor teaches a memory controller for controlling a memory device, the memory controller comprising:
a buffer memory [memory 110; FIG. 1 and 2, ¶0023 and ¶0035]; and
a cache memory [cache 112; FIG. 1 and 2, ¶0024-25 and ¶0035] including first and second dedicated areas; and wherein a first type of data is cached in the first dedicated area and a second type of data is cached in the second dedicated area [partition the cache 112 based on the type of data that is held; e.g., in graphics processing applications, the type field can be used to distinguish between pixel and vertex data; ¶0042].
Mantor, however, does not explicitly teach the buffer memory configured to store first meta data and second meta data having a different type from the first meta data; and wherein the first meta data is cached in the first dedicated area and the second meta data is cached in the second dedicated area.
Son, when addressing issues related to memory management, teaches the buffer memory [the SSD module may store some or all of the data structures shown in FIGS. 3A-3D related to a particular SSD in non-volatile RAM (¶0034)] configured to store first meta data [FLBA or PLBA mapping (or “mapping table”) 330; FIG. 3B and ¶0038] and second meta data having a different type from the first meta data [page status table 300; FIG. 3A and ¶0035-37].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use specialize data (i.e. status table and mapping table) to aid on the management of data storing systems as disclosed in Son. The combination would have be obvious because a person of ordinary skill in the art would understand that computer system are complex and using metadata such as status table and mapping tables can help improve the overall system performance by more adequately managing those complex systems.
Moreover, while Son is silent regarding caching the first metadata on the first dedicated area and the second metadata on the second dedicated area; Mantor explicitly discloses that a cache may be partitioned based on the type of data held on the cache. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to further cache the different types of metadata (i.e. status table and mapping table) on different partitions of the cache. The combination would have be obvious because a person of ordinary skill in the art would know that keeping data of different types (and with different access characteristics) separated on the cache allows for a more efficient used of the cache (¶0040-45 on Mantor).
Mantor/Son, however, does not explicitly teach a host interface controller that generates command segments corresponding to a request of a host; and a memory operation controller that controls an operation of the memory device based on a target command segment among the command segments.
Iwashiro, when addressing issues of controlling memory systems, teaches a host interface controller [Host I/F 12 on FIG. 1 and ¶0023] that generates command segments corresponding to a request of a host [The CPU 11 divides a request received by the host I/F 12 to create multiple subcommands … ¶0038]; and a memory operation controller [NAND I/F 14 on FIG. 1 and ¶0026-29] that controls an operation of the memory device based on a target command segment among the command segments [The control circuit 14c has an access control circuit 14a and an access processing circuit 14b. The access control circuit 14a puts commands dequeued from the command queue 14d into the access processing circuit 14b to make them executable. The access processing circuit 14b executes the inputted command to access the NAND memory chip 21. ¶0039 and FIG. 4].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the system of Mantor/Son to include a Host I/F performing the function of receives host requests and divides them into subcommands (i.e. generates command segments corresponding to a request of a host) and a memory interface for controlling the memory according those subcommands (i.e. controls an operation of the memory device based on a target command segment) as disclosed on Iwashiro. The combination would have be obvious because a person of ordinary skill in the art would know to apply the known technique of generating subcommands from a host request for controlling the memory to the system of Manto/Son with predictable results.
Furthermore, Armangau, in analogous art, discloses that after host interface layer 46 receives each write command 54, host interface layer 46 may break the write command 54 up into sub-commands (not depicted) and send each sub-command separately down the I/O stack 44 for separate processing [¶0028].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the host interface of Manton/Son/Iwashiro as disclosed in Armangau; i.e. to move the command splitting functionally from CPU 11 into the host interface as part of the host interface layer. The combination would have be obvious because a person of ordinary skill in the art would want to maintain all the similar functions within the same functional block; i.e. interface functions within the interface block.
Finally, to further clarify the rejection the shown of the following figure, is the embodiment disclosed on ¶0153 of the instant application; where the host interface controller 230 of FIG. 2 may be embodied by the host interface 1040; the buffer memory 210, the cache memory 220, and the command queue 240 of FIG. 2 may be embodied by the memory buffer 1020; and the memory operation controller 250 of FIG. 2 may be embodied by the processor 1010.

    PNG
    media_image1.png
    1125
    1466
    media_image1.png
    Greyscale

The combination Mantor/Son/Iwashiro/Armangau clearly teaches a buffer memory implementing the functionality of the buffer memory and cache memory (i.e. buffer memory 13 on Iwashiro), a host interface implementing the functionally of the host interface 230 (i.e. Host I/F of Iwashiro) and a processor implementing the functionality of the memory operation controller (i.e. combination of CPU 11 and NAND I/F on Iwashiro). Therefore, the combination clearly teaches the system of claim 1.
Regarding claim 2, Mantor/Son/Iwashiro/Armangau teach the memory controller of claim 1, wherein the first and second dedicated areas have the same storage capacity size [fixed partition 114 effectively partitions cache 112 so that a portion of cache 112 is allocated to first resource 102 and another portion is allocated to second resource 104; ¶0031].
To further clarify the rejection, Mantor explicitly discloses that the cache can be partition in a fix manner; i.e. setting the two portions to be a particular unchangeable size. From this disclosure a person of ordinary skill in the art would reasonably infer that these two partitions may be of the same size.
Regarding claim 3, Mantor/Son/Iwashiro/Armangau teach the memory controller of claim 1, wherein the first and second dedicated areas have storage capacity sizes proportional to data sizes of the first meta data and the second meta data, respectively [cache 112 will tend to have proportionally more cache lines allocated to data for first resource 102 than for second resource 104; wherein the same applies to types that differentiate between data types ( e.g., between pixel and vertex data); ¶0044-45 on Mantor].
Regarding claim 5, Mantor/Son/Iwashiro/Armangau teach the memory controller of claim 1, further comprising: a processor configured to request from the buffer memory the first meta data corresponding to a logical address input according to a request of a host and the second meta data of a physical address corresponding to the logical address input according to the request of the host [the SSD module retrieves information from management data structures … the SSD module may also look up the received FLBA in the mapping table to determine whether the FLBA is already associated with a previously-stored PLBA … after the SSD module selects a superblock, the SSD module accesses the next superpage and next page address information associated with the selected superblock in the superblock table … by combining the accessed information, the address of the selected superblock, and the data type of the source data, the SSD module determines the complete selected PLBA for the write operation; ¶0044-49 on Son].
More particularly, Son explicitly shows that the page detail array 375 is nested inside the superblock table 350 (see Page Detail 335h and ¶0039) on FIG. 3C and 3D; and further disclose how a host request (write operation on FIG. 4) includes a logical address (the received request includes an indication of an FLBA associated with the source data; ¶0045) that triggers the retrieval of information from the different management data structures (FIG. 4 and  ¶0044-49).
Regarding claim 6, Mantor/Son/Iwashiro/Armangau teach the memory controller of claim 5, wherein the first and second dedicated areas have storage capacity sizes proportional to the number of times the processor accesses the first meta data and the second meta data, respectively [as the ratio of different types of memory requests changes, the ratio of cache lines allocated for each type adjusts accordingly; ¶0044 on Mantor].
Regarding claim 8, Mantor/Son/Iwashiro/Armangau teach the memory controller of claim 1, wherein the first meta data includes data chunks having a first data structure, and the second meta data includes data chunks having a second data structure [Son shows the different management data structures on FIG. 3A-D].
Regarding claim 9, Mantor/Son/Iwashiro/Armangau teach the memory controller of claim 1, wherein the first meta data corresponds to a data storage capacity larger than a data storage capacity corresponding to the second meta data [as the ratio of different types of memory requests changes, the ratio of cache lines allocated for each type adjusts accordingly; ¶0044 on Mantor (i.e. the data storage capacity of the first metadata will be larger and proportional to the difference in accesses of both storages)].
Regarding claim 11, these claim(s) limitations are significantly similar to those of claim(s) 1; and, thus, are rejected on the same grounds. More particularly, claim 11 is directed to a system similar to that of claim 1 but with N-th dedicated areas instead of the two areas of claim 1. However, mere duplication of parts has no patentable significance unless a new and unexpected result is produced [MPEP 2144.04 VI. B.]. Hence Mantor/Son/Iwashiro/Armangau clearly teach the system of claim 11.
Regarding claim 12, Mantor/Son/Iwashiro/Armangau teaches the storage device of claim 11, wherein the size of the first to N-th dedicated areas are determined according to a pattern in which the first to N-th meta data are accessed [cache 112 will tend to have proportionally more cache lines allocated to data for first resource 102 than for second resource 104; wherein the same applies to types that differentiate between data types ( e.g., between pixel and vertex data); ¶0044-45 on Mantor].
Regarding claim 14, Mantor/Son/Iwashiro/Armangau teaches the storage device of claim 11, wherein the size of the first to N-th dedicated areas is proportional to the number of accesses of each of the first to N-th meta data [cache 112 will tend to have proportionally more cache lines allocated to data for first resource 102 than for second resource 104; wherein the same applies to types that differentiate between data types ( e.g., between pixel and vertex data); ¶0044-45 on Mantor].
Regarding claim 16, Mantor/Son/Iwashiro/Armangau explicitly teach all the claim limitations except for the storage device of claim 11, wherein the sizes of the first to N-th dedicated areas are proportional to sizes of the first to N-th meta data, respectively.
On the other hand, a person of ordinary skill in the art would understand to make the size of the memory partition containing data to be proportional to the data that it contains. That is, a person of ordinary skill in the art would understand the benefits of storing a large data on a large partition; such that the entire (or most) is available when needed by the processing element requiring the data.
Regarding claim 18, Mantor/Son/Iwashiro/Armangau teach the storage device of claim 11, wherein the buffer memory is a dynamic random access memory [Memory 110 can be the primary memory of system 100 and can be implemented as a random access memory (RAM); ¶0023 on Mantor].
Regarding claim 19, Mantor/Son/Iwashiro/Armangau teach the storage device of claim 11, further comprising: a non-volatile memory configured to store the first to N-th meta data, wherein the non-volatile memory is a NAND flash memory [Solid-state drives (herein "SSDs") store data persistently in solid-state memory such as NAND flash memory; ¶0002 on Son].
Claim 7, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mantor in view of Son, further in view of Iwashiro; and further in view of Christenson (US 6,6324,620).
Regarding claim 7, Mantor/Son/Iwashiro/Armangau explicitly teach all the claim limitations except for the memory controller of claim 5, wherein the first and second dedicated areas have storage capacity sizes inversely proportional to the number of times the processor accesses the first meta data and the second meta data, respectively.
Christenson, in analogous art, discloses that DASD partitioning divides each DASD unit of the system into a smaller HOT partition containing frequently accessed data (Hot Data) and a larger COLD partition containing infrequently accessed data (Cold Data) [c6 L45-c7 L10].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to keep the more frequently accessed data (i.e. hot data) in a smaller partition as disclosed in Christenson. The combination would have be obvious because a person of ordinary skill in the art would know to apply the known technique of assigning hot data to smaller partitions to a cache system to more effectively manage cache utilization.
Regarding claim 13, Mantor/Son/Iwashiro/Armangau explicitly teach all the claim limitations except for the storage device of claim 11, wherein the size of the first to N-th dedicated areas are determined according to an access probability of each of the first to N-th meta data.
Christenson, in analogous art, discloses that DASD partitioning divides each DASD unit of the system into a smaller HOT partition containing frequently accessed data (Hot Data) and a larger COLD partition containing infrequently accessed data (Cold Data) [c6 L45-c7 L10].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to keep the more frequently accessed data (i.e. hot data that is more likely to be access or has a higher probability of being accessed) in a smaller partition as disclosed in Christenson. The combination would have be obvious because a person of ordinary skill in the art would know to apply the known technique of assigning hot data to smaller partitions to a cache system to more effectively manage cache utilization.
Regarding claim 15; these claim(s) limitations are significantly similar to those of claim(s) 7; and, thus, are rejected on the same grounds.

Allowable Subject Matter
Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and amended as to overcome the double patent rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON A MERCADO whose telephone number is (571)270-5744.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Yi, can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).	
/Ramon A. Mercado/Primary Examiner, Art Unit 2132